Title: To George Washington from Moses Hazen, 15 November 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton 15th Novr 1782.
                  
                  The Regiment under my Command is just arrived at this Place.  Have ordered the Troops to be cantooned for the present.  The Pennsylvania Line from Carlisle got to Lancaster on the 30th of October, and immediately relieved our Guards; the 31st was a severe Storm of Rain: On that Evening some Difficulties arose between an Officer of the Pennsylvania Line and a Serjeant of my Regiment, which produced an Application for a General Court-Martial on the Serjeant; I thereupon thought myself under the Necessity of granting the Request; the Serjeant was tried by a General Court-Martial, and the proceedings will be forwarded to your Excellency by the first Opportunity after my Baggage comes up.  This Court-Martial unfortunately detained the March of the Regiment for two Days.  On the 3rd Instant the Regiment moved from Lancaster, and it has since proceeded with the necessary Diligence to this Place, which, considering the badness of the Roads at this Season of the Year, occasioned by the late heavy Fall of Rains, has been performed with as much Rapidity as could be expected.  After moving the Regiment from Reading, I myself was under the Necessity of taking the Circuitous Rout by Philadelphia, in order to render an Account to the Superintendant of Finance of some Public Monies that had come into my Hands, and met the Regiment as I proposed Yesterday at Morris-Town.
                  I have the Honour to assure your Excellency that the greatest Attention to Discipline and good Order on the March has been observed by the Officers of the Regiment, and a proper Decency and Obedience of Order preserved amongst the Soldiers, insomuch that on a March of about One Hundred and Fifty Miles I have not met with a single Complaint from a Citizen against the Soldiery.
                  I shall send To-morrow a Captain and Fifty Men to the Block-House in the Clove near Sufferance: Wait your Excellency’s Orders with respect to quartering the Remainder of the Regiment for the Winter.
                  I have visited the Jersey Hutts near Morris-Town, and find that they have been considerably injured of late, tho’ with a very little Labour may be made comfortable for the Winter; they are very handy to Wood and Water.  I have also visited the Ground where the New-York Hutts were built and that Line quartered the last Winter; they are all pulled down and torn to Pieces; their is however Materials enough on the Gound to raise up Hutts to lodge a Hundred Men, and the Rubbish on the Ground might supply them with Fuel for the Winter.
                  I foresee some Difficulties attending our going into the Woods to build new Hutts at this late Season of the Year: In the first Place we have not a Tent in the Regiment, or any Tools for Hutting—we have not more than one Blanket to every two Men, and the whole without Shirts and Overalls—The Clothier-General has directed a few Blankets, Shirts, and Overalls to be sent on to the Regiment, in order to put us on a footing with the other Parts of the Army, which however will not reach us until some time in December.
                  If we should be supplied with Hutting Tools, Tents to cover the Men, and the necessary Articles of Clothing to render the Troops comfortable, yet the removing Men at this Season of the Year from warm Barracks and Houses into Tents must be uncomfortable, and of Course very prejudicial to the Health of the Troops—these Circumstances I conceive my Duty to mention to your Excellency.  Have sent the Bearer, Capt. Pry Express with this Letter, and a Return of the Regiment inclosed:  Shall wait with Impatience your Excellency’s Orders.  I have the Honour to be, With great Truth and Sincerity, Your Excellency’s most obedient And most devoted humble Servant,
                  
                     Moses Hazen Brigr Genl
                  
                  
                     The Difficulty of procuring Waggons at Lancaster to remove the Baggage of the Regiment without  and being ordered to join the Main Army, I did not think it necessary to supply the Men with Ammunition, nor could I move that which we had in Boxes, consequently ordered it to be stored in the Powder Magazine at that Place: If we should remain in this Quarter, I beg your Excellency will please to direct the Manner by which we may be supplied.
                  
                  
                     M: H:
                     
                  
               